FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN DE JESUS VASQUEZ-LOPEZ,                     No. 13-73855

               Petitioner,                       Agency No. A094-947-213

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Juan de Jesus Vasquez-Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Vasquez-Lopez’s motion to

reopen for failure to establish prima facie eligibility for relief pursuant to section

203 of the Nicaraguan Adjustment and Central American Relief Act of 1997

(“NACARA”), where he did not address how he would demonstrate good moral

character or his eligibility for relief as a matter of discretion. See NACARA, Pub.

L. 105-100 § 203, 111 Stat. 2160 (1997); see also Albillo-De Leon v. Gonzales,

410 F.3d 1090, 1093 (9th Cir. 2005) (“A motion to reopen to apply for NACARA

relief will not be granted unless an alien can demonstrate prima facie eligibility for

relief under NACARA.”).

      Because the BIA’s determination that Vasquez-Lopez did not demonstrate

prima facie eligibility for relief is dispositive, we do not reach his remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)).

      PETITION FOR REVIEW DENIED.




                                            2                                      13-73855